COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00060-CR


CLAY BENTLEY LABORDE                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1380920D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Clay Bentley Laborde pled guilty to tampering with physical

evidence, a third-degree felony, 2 and judicially confessed in exchange for the

State’s waiver of the habitual paragraph and a two-year sentence. The trial court



      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 37.09(a), (c) (West Supp. 2014).
followed the plea bargain, convicted Appellant of the offense, and sentenced him

to two years’ confinement.

      The trial court’s certification states that the case was plea-bargained and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter that this case could be dismissed unless he or any party desiring to

continue the appeal showed grounds for continuing it. 3 Although we received

Appellant’s pro se response, it does not show grounds for continuing the appeal.

      Accordingly, we dismiss this appeal. 4



                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 7, 2015




      3
       See Tex. R. App. P. 25.2(a)(2), (d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2